Defendant’s evidence established prima facie that it had no constructive notice of the alleged wet condition that caused plaintiff to slip and fall. In opposition, plaintiffs failed to raise a triable issue of fact. The assertion of the injured plaintiff’s husband that he had observed water accumulate in the lobby of defendant’s building when it rained, including on the date of plaintiffs accident, raised no more than a general awareness that the floor became wet during inclement weather, which is insufficient to establish constructive notice of the specific condition causing her injury (see Solazzo v New York City Tr. Auth., 6 NY3d 734, 735 [2005]). Plaintiffs failed to produce competent evidence to raise an issue of fact as to whether they had informed defendant of the hazardous condition in the subject building or whether defendant had received notice from any other source (see Rodriguez v 520 Audubon Assoc., 71 AD3d 417 [2010]). Plaintiffs never pleaded that inadequate lighting was a cause of the fall and, in any event, failed to raise an issue of fact with respect to that theory. Concur — Tom, J.P., Andrias, Catterson, Abdus-Salaam and Román, JJ.